DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  the recitation of “a subscriber” in line 12 is suggested to change to - - the subscriber - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harari et al. (US 2004/0210715).
Regarding claim 23, Harari teaches an electronic device (fig. 4), comprising a card interface (27), wherein the card interface is configured to connect with a card, wherein the card interface comprises eight metal springs (fig. 5), the eight metal springs comprising a first metal spring, a second metal spring, a third metal spring, a fourth metal spring, a fifth metal spring, a sixth metal spring, a seventh metal spring, and an eighth metal spring, wherein the first metal spring is adjacent to the second metal spring, and the third metal spring is adjacent to the fourth metal spring; the card 
	Regarding claims 25 and 26, Harari further teaches the limitations as claimed (fig. 8).
	Regarding claims 27 and 28, Harari further teaches the limitations as claimed (figs. 5, 10, [0036]-[0037] and [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari.
Regarding claims 24 and 29-34, Hararari teaches all subject matter claimed as applied above. Harari further teaches determine whether the inserted card is SD or SIM card but silent to the detail of operations of the metal springs as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Harari to designate the operations of the metal springs of the card interface in responsive to the type of card being inserted as claimed since it is just a matter of design variation to designate the operations of the metal springs.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

Claims 35-37 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari in view of Pueschner et al. (US 2017/0359897).
Regarding claim 35, Harari teaches all subject matter claimed as applied above. Harari further teaches the SIM is specified in ISO/IEC 7816 standard ([0010]) but silent to teach the dimension of the card.
However Pueschner teaches the dimension of the card is 8.8 mm x 12.3mm ([0003] and [0030]).
In view Pueschner’ teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harari by incorporating the teaching as taught by Pueschner in order to arrive at the claimed invention (see Pueschner: [0003]).
Regarding claim 36, Harari teaches a memory card (fig. 9), wherein a shape of the memory card is rectangular, and one corner of the memory card is a chamfer, the memory card comprising eight metal pins (1-9), wherein the eight metal pins comprises four data pins (DAT0-DAT3), a clock pin (CLK), a command/response pin (CMD), a power supply pin (VDD) and a ground pin (GND); wherein the four data pins comprises a first data pin, a second data pin, a third data pin, and a fourth data pin, wherein the four data pins are all configured to transmit data; and, wherein the clock pin is configured to receive clock signal; the command/response pin is configured to receive command message or output response; the power supply pin is configured to connect with power supply; and the ground pin is for grounding (fig. 5).
Harari further teaches the SIM is specified in ISO/IEC 7816 standard ([0010]) but silent to teach the dimension of the card.

In view Pueschner’ teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harari by incorporating the teaching as taught by Pueschner in order to arrive at the claimed invention (see Pueschner: [0003]).
Regarding claim 37, Harari as modified by Pueschner teaches all subject matter claimed as applied above.  Both Harari and Pueschner further teach wherein the eight metal pins are exposed on a surface of the memory card, and the eight metal pins are located on a same surface of the memory card (Harari: figs. 9 and 11.  Pueschner: fig. 1B).
Regarding claim 43, Harari as modified by Pueschner teaches all subject matter claimed as applied above.  Both Harari and Pueschner further teach wherein the eight metal pins are isolated from each other via insulation gap (contact pins are isolated from each other, Harari: figs. 9 and 11.  Pueschner: fig. 1B).
Claims 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari as modified by Pueschner as applied to claim 36 above, and further in view of Stein (2015/0373530).
Regarding claims 38-42 Harari as modified by Pueschner teaches all subject matter claimed as applied above.  Both Harari and Pueschner further teach wherein the memory card comprises a first side, a second side, a third side, and a fourth side; wherein the chamfer located between the first side and the second side; the first side is parallel to the third side; the second side is parallel to the fourth side; a length of the first 
However, Pueschner further suggests that metal pins may appear at left-hand edge or right-hand edge of the memory card ([0029]) or different arrangements of metal pins ([0041]-[0043]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harari and Pueschner for have the arrangements of the metal pins as claimed since it is just a matter of design variation based on system constraints and preferred layout for the memory card (Also see Stein: fig. 9). Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Han et al. (US 9,882,327); Nishizawa et al. (US 2005/0094463); Yun (US 2014/0273646); Kutchery et al. (US 2014/0099805); Nagamasa et al. (US 2004/0177215) and Chen (US 2008/0147950) are cited because they are related to memory card and a card interface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/           Primary Examiner, Art Unit 2887